Exhibit UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS On April 21, 2008, Bottomline Technologies, Inc. the (“Company”) acquired all of the outstanding shares of Optio Software, Inc. (“Optio”). Optio is a US based company with operations in the United States, the United Kingdom, Germany and France, that provides software solutions dedicated to automating, managing and controlling the entire lifecycle of document intensive processes, while extending the value of its customers’ enterprise resource planning and hospital information systems.The purchase consideration for Optio was approximately $44.9 million in cash. The unaudited pro forma condensed combined balance sheet as of March 31, 2008 was prepared as if the acquisition had occurred on that date and combines the historical consolidated balance sheet of the Company as of that date with the historical consolidated balance sheet of Optio as of January 31, 2008.The unaudited pro forma condensed combined statements of operations for the twelve months ended June30, 2007 and the nine months ended March 31, 2008 were prepared as if the acquisition had occurredon July 1, 2006and combine the historical consolidated statements of operations of the Company for the twelve and nine month periods then ended with the historical consolidated statements of operations of Optio for the twelve months ended April 30, 2007 and nine months ended January 31, 2008, respectively. The unaudited pro forma condensed combined financial statements have been prepared for informational purposes only, to show the effect of the combination of the Company and Optio on a historical basis. These financial statements do not purport to be indicative of the financial position or results of operations that would have actually occurred had the business combination been in effect at those dates, nor do they project the results of operations or financial position for any future period or date. The unaudited pro forma condensed combined financial statements do not reflect any adjustments for non-recurring items or anticipated synergies resulting from the acquisition. The purchase price allocation is not finalized, as the Company was still in the process of obtaining fair value estimates of assets acquired (including intangible assets) and liabilities assumed (including acquired deferred revenue) as of the date of this filing. Accordingly, the Company has prepared the pro forma adjustments based on assumptions that it believes are reasonable but that are subject to change as additional information becomes available and the preliminary purchase price allocation is finalized. 1 UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET March 31, 2008 (in thousands) Historical Bottomline Historical Optio Pro Forma Adjustments Pro Forma Combined Assets Current Assets: Cash and marketable securities $ 76,932 $ 10,073 $ (44,931 ) (A) $ 42,074 Accounts receivable, net 19,890 3,608 23,498 Other current assets 4,540 814 5,354 Total current assets 101,362 14,495 (44,931 ) 70,926 Property and equipment, net 8,846 2,430 11,276 Intangible assets, net 75,322 3,264 37,874 (B) 116,460 Other assets 2,612 89 1,638 (C) 4,339 Total assets $ 188,142 $ 20,278 $ (5,419 ) $ 203,001 Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ 6,495 $ 1,068 $ $ 7,563 Accrued expenses 7,098 2,237 3,457 (D) 12,792 Deferred revenue and deposits 25,028 7,729 (4,479 ) (E) 28,278 Total current liabilities 38,621 11,034 (1,022 ) 48,633 Deferred revenue, non current 2,208 - 2,208 Deferred income taxes 4,876 - 3,144 (C) 8,020 Other liabilities 1,029 1,703 2,732 Total liabilities 46,734 12,737 2,122 61,593 Stockholders' equity: Common stock 26 54,359 (54,359 ) (F) 26 Additional paid-in-capital 275,247 - 275,247 Accumulated other comprehensive income 7,534 400 (400 ) (F) 7,534 Treasury stock (19,846 ) (1,796 ) 1,796 (F) (19,846 ) Accumulated deficit (121,553 ) (45,422 ) 45,422 (F) (121,553 ) Total stockholders' equity 141,408 7,541 (7,541 ) 141,408 Total liabilities and stockholders' equity $ 188,142 $ 20,278 $ (5,419 ) $ 203,001 See accompanying notes 2 UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS YEAR ENDED JUNE 30, 2007 (in thousands except per share amounts) Historical Bottomline Historical Optio Pro Forma Adjustments Pro Forma Combined Revenues: Software licenses $ 14,102 $ 7,103 $ $ 21,205 Subscriptions and transactions 26,767 2,408 (377 ) (G) 28,798 Service and maintenance 63,887 18,571 (4,041 ) (G) 78,417 Equipment and supplies 13,579 - 13,579 Total revenues 118,335 28,082 (4,418 ) 141,999 Cost of revenues: Software licenses 744 648 1,392 Subscriptions and transactions 12,138 - 12,138 Service and maintenance 30,009 6,807 36,816 Equipment and supplies 10,168 - 10,168 Total cost of revenues 53,059 7,455 60,514 Operating expenses: Sales and marketing 31,654 10,587 42,241 Product development and engineering 16,069 5,625 21,694 General and administrative 19,320 4,584 23,904 Depreciation - 648 648 Amortization of intangible assets 9,324 347 9,089 (H) 18,760 Total operating expenses 76,367 21,791 9,089 107,247 Loss from operations (11,091 ) (1,164 ) (13,507 ) (25,762 ) Other, net 3,177 429 (1,415 ) (I) 2,191 Loss before provision (benefit) for income taxes (7,914 ) (735 ) (14,922 ) (23,571 ) Provision (benefit) for income taxes (884 ) 99 (580 ) (J) (1,365 ) Net loss $ (7,030 ) $ (834 ) $ (14,342 ) $ (22,206 ) Basic and diluted net loss per common share $ (0.30 ) $ (0.04 ) $ (0.95 ) Shares used in computing basic and diluted net loss per share 23,539 22,382 23,359 See accompanying notes 3 UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS NINE MONTHS ENDED MARCH 31, 2008 (in thousands except per share amounts) Historical Bottomline Historical Optio Pro Forma Adjustments Pro Forma Combined Revenues: Software licenses $ 9,906 $ 5,451 $ $ 15,357 Subscriptions and transactions 21,407 1,932 23,339 Service and maintenance 54,127 13,312 (57 ) (G) 67,382 Equipment and supplies 9,786 - 9,786 Total revenues 95,226 20,695 (57 ) 115,864 Cost of revenues: Software licenses 598 491 1,089 Subscriptions and transactions 11,723 - 11,723 Service and maintenance 23,504 5,387 28,891 Equipment and supplies 7,024 - 7,024 Total cost of revenues 42,849 5,878 48,727 Operating expenses: Sales and marketing 22,777 7,694 30,471 Product development and engineering 12,468 3,414 15,882 General and administrative 13,702 4,279 17,981 Depreciation - 574 574 Amortization of intangible assets 7,958 209 5,859 (H) 14,026 Total operating expenses 56,905 16,170 5,859 78,934 Loss from operations (4,528 ) (1,353 ) (5,916 ) (11,797 ) Other, net 2,790 275 (1,061 ) (I) 2,004 Loss before provision for income taxes (1,738 ) (1,078 ) (6,977 ) (9,793 ) Provision (benefit) for income taxes 84 (77 ) (165 ) (J) (158 ) Net loss $ (1,822 ) $ (1,001 ) $ (6,812 ) $ (9,635 ) Basic and diluted net loss per common share $ (0.08 ) $ (0.05 ) $ (0.40 ) Shares used in computing basic and diluted net loss per share 23,806 21,940 23,806 See accompanying notes 4 NOTES TO THE UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS 1. Pro Forma Adjustments (dollar amounts in thousands): The following pro forma adjustments are included in the unaudited pro forma condensed combined balance sheet: (A) To record cash paid bythe Companyas purchase consideration to the selling stockholders of Optio. (B) To reflect the estimated net increase in intangible assets arising from the Optio acquisition as follows: Tradename $ 709 Contract backlog 569 Technology 12,195 Customer related assets 18,732 Goodwill 5,669 $ 37,874 The valuation of the acquired intangible assets has not been finalized by Bottomline and these intangible asset values are subject to change in the final purchase price allocation. (C) To record the adjustment for deferred taxes arising in the acquisition.Deferred taxes relate to intangible assets that will be amortized for financial reporting purposes but that will not be deductible for tax return purposes, and also relate to acquired deferred revenue which will result in a reduction to revenue for financial reporting purposes with no corresponding reduction to revenue for tax return purposes. (D) To record adjustment for acquisition related costs ($1,585) which relate principally to accounting, legal and investment banker fees, and to record costs for certain exit activities ($1,872) which relate principally to severance and change of control payments incurred in connection with the acquisition. (E) To record the preliminary, estimated fair value adjustment to acquired deferred revenue.The preliminary fair value represents an amount equal to the estimated costs of fulfilling the acquired contracts plus a reasonable profit margin.The valuation of the acquired deferred revenue has not been finalized bythe Companyand is subject to change in the final purchase price allocation. (F) To record the elimination of the historical stockholders equity of Optio. The following pro forma adjustments are included in the unaudited pro forma condensed combined statement of operations: (G) To record the effectof the preliminary, estimated fair value adjustment to acquired deferred revenue.The preliminary fair value represents an amount equal to the estimated costs of fulfilling the acquired contracts plus a reasonable profit margin.The valuation of the acquired deferred revenue has not been finalized bythe Companyand is subject to change in the final purchase price allocation. (H) To record additional amortization expense related to intangible assets arising in the Option acquisition.The valuation of the acquired intangible assets has not been finalized bythe Companyand is subject to change in the final purchase price allocation.Further, pro forma amortization expense has been calculated herein using the straight line method.Upon completion of the valuation process, the Company may conclude that the intangible assets should be amortized on a basis other than straight line.For purposes of the pro forma adjustments presented, we have used the following estimated asset lives: Tradename 1 year Contract backlog 1 year Technology 3 years Customer related assets 5 years (I) To record a reduction in interest income as a result of the cash consideration paid by the Company.The pro forma impact on interest income assumes a 3.15% annual interest income rate. (J) To record the estimated tax impact of the pro forma adjustments at the blended statutory tax rates in effect in the underlying tax jurisdictions for which a pro forma tax impact is applicable. 5
